Case 7:15-cv-00456-MFU-RSB Document 199 Filed 08/05/21 Page 1 of 1 Pageid#: 2083



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION


                                                             Action No: 7:15CV456
  RACHAEL L. COOK                                            Date: 8/5/21
  vs.                                                        Judge: Michael F. Urbanski, CUSDJ
                                                             Court Reporter: Mary Butenschoen
  JOHN RICHARD BLAZER
                                                             Deputy Clerk: Kristin Ayermsan



  Plaintiff Attorney(s)                              Defendant Attorney(s)
  Henry McLaughlin                                   none



                                       LIST OF WITNESSES

  PLAINTIFF/GOVERNMENT:                              DEFENDANT:
  1.                                                 1.



  PROCEEDINGS:
  Pltf and her counsel present by ZoomGov for a PTC.
  Mr. Blazer is not present and no one has appeared on his behalf.
  Court notes Mr. Blazer was mailed (by regular USPS and certified mail) copies of the [187] notice
  of hearing and of the Zoom instructions on 6/14/2021.
  Court addresses non-appearance of dft, impending trial date, orders filed recently and sent to Chief
  US Probation Officer in OH.
  Court reviews trial procedures.




  Time in Court: 3:04-3:21 17m
